O@aed 12600044-PRKC Dba Ag 9 FilebODA2200Paggd dich 2

MICHAEL J. LITTLE | da™\

8-03 43"4 AVENUE
LONG ISLAND CITY

NEW YORK 11101 Tee of ppb
[TEL:] +44 7721 555 333 ; [gun Jn L
Via ECF & By Email July 22, 2020 Oe fa f
The Honorable P. Kevin Castel | " i file weed

United States District Judge ph
United States Courthouse ad
500 Pearl St. ten gas
New York, NY 10007-1312 rte
re ; é
Re: Second Application for return of passport and ly 4 por
permission to return to the United Kingdom a jw ti
United States of America v. Michael Little yet fou
Docket No. 12-cr-0647 (PKC) uy _ Fe pope
jwrD> pur ye

I respectfully write to make a second application! for the return of my S
passport and permission to travel back to my home in the United Kingdom. I apologize to the

Dear Judge Castel,

LEY

Court for unintentionally creating an impression in the first application that I could use a © P p i
Court Order to suspend a detainer or deportation proceedings. I had been informed by
Kimberly Ang, Pro-Consul at the British Consulate in New York in January 2020 that ICE
did not intend to lodge a detainer against me. This was confirmed to me by Warden Oddo SG 4) y
Moshannon Valley Correction Center [MVCC] in May 2020, in preparation for my release,
These communications/confirmations should have been referenced in my application. 2d B- 20
Oral argument on my appeal [18-3622] is scheduled for September 17, 2020. ‘)-
ICE confirmed to me, via MVCC Administration, I will not be deported or have a detainer
lodged against me prior to final judgment in my case. This was reconfirmed today in writing
by a senior ICE attorney, as more fully detailed below.
Since July 14, 2020, I have lived with Tim Du Val at the above
address, and reported to EDNY Probation pursuant to the conditions of my supervised
release, My supervisor is USPO John Kanellopoulos who has coordinated with SDNY Sr.
Deputy Chief US Probation Officer Edwin Rodriquez, Jr. I have attached as Exhibit A, a copy
of an email string between Robert Culp Esq., my appeilate counsel, Mr. Rodriguez, Jr. and
Jeffery T. Bubier, Esq., a senior attorney with the DHS/ICE Philadelphia Office,
As detailed in the email string, Mr. Bubier confirmed I am “not subject
to removal proceedings” and am “free to remain in the united states or travel abroad.” Mr.
Rodriguez forwarded ICE’s position in respect of my requested travel to Robert Culp, Esq.,
my appellate counsel this morning. Mr. Rodriguez has confirmed that the decision of this
Court is required for approval for international travel.
Accordingly, [renew my prayer to the Court for permission to travel to
the UK as soon as possible. UK citizens returning from the US are subject to a mandatory 14-
day quarantine. As my daughter Anneliese’s wedding day is August 21, 2020 I ask the Court
for permission to (1) travel to the UK and (ii) serve my period of supervised release in the
UK, subject to conditions, including return to the US if necessary, acceptable to the Probation

 

' First Application submitted: Dkt# 474, 6/29/2020; denied by Court Order: Dkt# 475, 7/01/2020

+

 
Caseclit22cc006647PRKC Doedmenh4 499 Filed 00/2290 0 Pagge Dich 2

Service. If the Court or Probation Service requires me to return to the US for any reason
during my supervised release, I will immediately comply.

EDNY Probation Service, through PO Kanellopoulos and SDNY
Deputy Chief Gonzalez have indicated it takes no position on this application and defers to
the decision of the Court in respect of the release of my passport and my return to the UK. As
noted in the prior application, the Government, through AUSA DiMase has also indicated it
takes no position on my application to return to the UK.

Respectfully submitted,

/sf M.J. Little

 

Michael J. Little, Pro Se

ec: AUSA Christopher J. DiMase via ECF
Sean M. Maher, Esq. via ECF
Robert J. Culp, Esq. via email
PTO John Moscato via email
US Probation Officer [EDNY] John Kanellopoulos via email
Sr. Deputy Chief Probation Officer [SDNY] Edwin Rodriguez, Jr. via email
Supervisory Probation Officer [EDNY] Yara X. Suarez

Attachment:
Exhibit A is incorporated herein.

 
